Exhibit 10.39

 

Multi-State Version- All Entities

KNIGHT CAPITAL GROUP, INC.

2010 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Name of Grantee:    «First_Name» «Last_Name» Restricted Stock Units:    «Award»
Restricted Stock Units (“Stock Units”) Grant Date:    «Grant_Date»

Dates Upon Which

Restrictions Lapse:

(subject to accelerated lapse of restrictions as set forth in Sections 3
and 4 of this Agreement)

  

«Vest_2012» Stock Units, on «Year_1»

 

«Vest_2013» Stock Units, on «Year_2»

 

«Vest_2014» Stock Units, on «Year_3»

     

 

*        *        *         *        *        *        *        *

 

This Restricted Stock Unit Agreement, including Exhibit A (collectively, the
“Agreement”) is executed and delivered as of the Grant Date by and between
Knight Capital Group, Inc. (the “Company”) and the Grantee. The Grantee and the
Company hereby agree as follows:

 

1.   The Company, pursuant to the 2010 Equity Incentive Plan (the “Plan”), which
is incorporated herein by reference, and subject to the terms and conditions
thereof, hereby grants to the Grantee the above mentioned Stock Units.

 

2.   For purposes of this Agreement, the “Restricted Period” means the period
from the Grant Date until the date on which the vesting restrictions applicable
to Stock Units lapse. Upon the expiration of the Restricted Period applicable to
each such Stock Unit, the Company shall deliver to the Grantee, for each Stock
Unit, a share of Class A Common Stock, $.01 par value, of the Company
(“Shares”).

 

Except as set forth in Section 3 or 4 of this Agreement or otherwise provided
for in Exhibit A, all restrictions imposed on the Stock Units shall lapse upon
the expiration of the Restricted Period applicable to such Stock Units (as
indicated above).

 

3.  

Except as otherwise provided for in a Grantee’s Offer Letter or Employment
Agreement, as applicable, with the Company or an Affiliate, if the Grantee’s
employment with, or provision of services to, the Company shall terminate for
any reason other than such Grantee’s death, Disability, Retirement (as defined
below), or termination by the Company without Cause during the Restricted
Period, all Stock Units held by the Grantee still subject to restrictions shall
be forfeited upon such termination. In the event of the Grantee’s death,
Disability, Retirement, or termination by the Company without Cause, the
restrictions applicable to the Stock Units shall lapse (subject to the
forfeiture provisions of the Plan and Exhibit A), and the Stock Units shall be
deemed fully vested in accordance with the terms of the Plan. For purposes of
this Agreement, “Retirement” means a determination by the Company, in its sole
and absolute discretion, that a Grantee has had a retirement from the Company
and its Affiliates upon a voluntary termination of employment by a Grantee
(i) after having been employed by the Company or its Affiliates for a minimum of
five (5) full years of service (regardless of whether such service is
continuous), (ii) with the Grantee having achieved or exceeded 50 years of age
at the time of departure, and (iii) with the Grantee



--------------------------------------------------------------------------------

 

entering into a two year non-compete agreement in a form acceptable to the
Company; provided, however, that this term shall be applicable only to Grantees
who are Employees.

 

4.   In the event of a Change-In-Control (as defined in the Plan), the
restrictions applicable to the Stock Units shall lapse (subject to the
forfeiture provisions of the Plan and Exhibit A), and the Stock Units shall be
deemed fully vested in accordance with the terms of the Plan. Notwithstanding
anything to the contrary in Section 2 of this Agreement, to the extent required
to avoid the imposition of additional taxes and penalties under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
and other guidance promulgated thereunder (“Section 409A”), if such
Change-In-Control does not constitute a change in ownership or effective control
of the Company or in the ownership of a substantial portion of the assets of the
corporation within the meaning of Section 409A, the Company shall deliver to the
Grantee, for each Stock Unit on which such restriction lapsed as a result of
such Change-In-Control, a Share (or cash equal to the Fair Market Value thereof)
on such date that the Grantee would have received Shares under this Agreement in
respect of the applicable Stock Units absent the occurrence of the
Change-In-Control.

 

5.   The Stock Units shall be appropriately adjusted to reflect any stock
dividend, stock split, combination or exchange of shares or other change in
capitalization with a similar substantive effect upon the Plan, the Shares, or
the Stock Units. The Committee shall have the power and sole discretion to
determine the nature and amount of the adjustment to be made, if any. Any
adjustment so made shall be final and binding.

 

6.   The Grantee shall have no rights as a stockholder of the Company, no
dividend rights (except as expressly provided below) and no voting rights, with
respect to the Stock Units and any Shares underlying or issuable in respect of
such Stock Units until such Shares are actually issued to and held of record by
the Grantee. Notwithstanding the above, on the date Shares are actually issued
to the Grantee in respect of a Stock Unit, the Company shall pay the Grantee an
amount in cash equal to the aggregate amount of the ordinary cash dividends (if
any) paid by the Company on a Share for which the related dividend payment
record date(s) occurred on or after the Grant Date and on or before the date
such Stock Unit became vested pursuant to the terms hereof (the right to receive
such payment is referred to herein as a “Dividend Equivalent Right”). For
purposes of clarity, no interest shall accrue with respect to the period between
the dividend payment record date and the date of payment of any Dividend
Equivalent Rights, and no Dividend Equivalent Rights shall be paid with respect
to any Stock Units that terminate pursuant to Section 3.

 

7.   The Company shall withhold all applicable taxes required by law from all
amounts paid in respect of the Stock Units upon the vesting of, or lapse of
restrictions on, or payment of, any or all of the Stock Units. The Grantee may
satisfy the withholding obligation by paying the amount of any taxes in cash or,
with the approval of the Committee, shares of stock may be deducted from the
payment to satisfy the obligation in full or in part. The amount of the
withholding and the number of shares to be deducted shall be determined by the
Committee with reference to the Fair Market Value of the stock when the
withholding is required to be made.

 

8.   The Grantee specifically acknowledges that the Stock Units and any Shares
or cash delivered in settlement thereof are subject to the provisions of
Section 11.5 of the Plan, entitled “Recapture; Adjustment of Awards,” which can
cause the forfeiture of any gain realized upon the vesting of the Stock Units
and/or the cancellation or adjustment of any grant of Stock Units.

 

9.   Except with the consent of the Committee, no Stock Units shall be
assignable or transferable except by will or by the laws of descent and
distribution while such Stock Units remain subject to restrictions.

 

2



--------------------------------------------------------------------------------

10.   Nothing herein shall obligate the Company or any Subsidiary or Affiliate
of the Company to continue the Grantee’s service for any particular period or on
any particular basis of compensation.

 

11.   The obligation of the Company to deliver Shares or cash in respect of
Stock Units granted under this Agreement is specifically subject to all
provisions of the Plan and all applicable laws, rules, regulations and
governmental and stockholder approvals.

 

12.   Any notice by the Grantee to the Company hereunder shall be in writing and
shall be deemed duly given only upon receipt thereof by the Company at its
principal offices. Any notice by the Company to the Grantee shall be in writing
and shall be deemed duly given if mailed to the Grantee at the address last
specified to the Company by the Grantee.

 

13.   The grant of Stock Units herein is not enforceable until this Agreement
has been signed by the Grantee and the Company. By executing this Agreement, the
Grantee shall be deemed to have accepted and consented to any action taken under
the Plan by the Committee, the Board or its delegates. In addition, by executing
this Agreement, the Grantee shall be deemed to have accepted and consented to
the restrictive covenants set forth in Exhibit A, attached hereto and made a
part hereof.

 

14.   No change or modification of this Agreement shall be valid unless it is in
writing and signed by the parties hereto.

 

15.   Except as otherwise provided in Exhibit A, the validity and construction
of this Agreement shall be governed by the laws of the State of Delaware,
without regard to the conflicts of law principles thereof.

 

16.   Any capitalized term, to the extent not defined herein, shall have the
same meaning as set forth in the Plan.

 

17.   This Agreement, together with the Plan, sets forth all of the promises,
agreements, conditions, understandings, warranties and representations between
the parties hereto regarding the Stock Units, and there are no promises,
agreements, conditions, understandings, warranties or representations, oral or
written, express or implied, between them regarding the Stock Units other than
as set forth herein or therein. This Agreement is made under and subject to the
provisions of the Plan, and all of the provisions of the Plan are also
provisions of this Agreement. If there is a difference or conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan will govern.

 

18.  

The intent of the parties is that payments and benefits under this Agreement
(including Exhibit A) comply with Section 409A to the extent subject thereto,
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and be administered consistent with such intent. Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A, the Grantee
shall not be considered to have terminated employment with the Company for
purposes of this Agreement and no payment shall be due to the Grantee under
Section 3 of this Agreement until the Grantee would be considered to have
incurred a “separation from service” from the Company within the meaning of
Section 409A. Any payments that are due within the “short term deferral period”
as defined in Section 409A shall not be treated as deferred compensation unless
applicable law requires otherwise. Notwithstanding anything to the contrary in
this Agreement or the Plan, to the extent that any Stock Units or other amounts
are payable upon a “separation from service” and such settlement or payment
would result in the imposition of any additional tax and penalties imposed under
Section 409A, the settlement and payment of such Stock Units shall instead be
made on the first business day after the date that is six (6) months following
such separation from service (or

 

3



--------------------------------------------------------------------------------

 

death, if earlier) to the extent any such delay would avoid the imposition of
such tax or penalty. In addition, each amount to be paid or benefit to be
provided to the Grantee pursuant to this Agreement, which constitutes deferred
compensation subject to Section 409A, shall be construed as a separate
identified payment for purposes of Section 409A.

 

By signing this Agreement, the Grantee accepts and agrees to all of the
foregoing terms and provisions and to all of the terms and provisions of the
Plan incorporated herein by reference and confirms that he/she has received a
copy of the Plan.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized representative and the Grantee has hereunto set his/her hand as
of the Grant Date.

 

KNIGHT CAPITAL GROUP, INC.

By:         

 

 

 

Thomas M. Joyce

 

Chairman and Chief Executive Officer

 

«First_Name» «Last_Name»

 

4



--------------------------------------------------------------------------------

EXHIBIT A—APPLICABLE RESTRICTIVE COVENANTS

 

In consideration for Grantee agreeing to the following restrictions, the Company
agrees to provide Grantee with the Stock Units pursuant to this Agreement, as
well as one or more of the following: initial or continued employment with the
Company; portions of the Company’s confidential, proprietary and trade secret
information; the ability to develop relationships with the Company’s potential
and existing suppliers, financing sources, customers and employees; and
specialized training in, and knowledge of, the business group the Grantee is
employed with.

 

(a) At all times during Grantee’s employment with the Company, and for the
applicable Protected Period (as defined below) following the termination of
Grantee’s employment by the Company for “Cause” (as defined in the Plan),
Grantee shall be bound by the Noncompete Obligation (defined below).

 

(b) In the event Grantee voluntarily terminates his/her employment for any
reason or where the Company terminates Grantee’s employment without Cause, the
Company may elect, in its sole and absolute discretion upon notice to Grantee,
to require that Grantee be bound by the Noncompete Obligation during the
applicable Protected Period and to provide Grantee with continuation of
Grantee’s salary in accordance with the Company’s standard payroll practice
during the Protected Period (the “Restrictive Covenant Benefit”). In the event
Grantee does not receive a salary from the Company, Grantee shall receive an
amount, as determined by the Company in its sole and absolute discretion, based
on Grantee’s corporate title with the Company or its Affiliates.

 

The receipt of the Restrictive Covenant Benefit is conditioned upon the
execution of a general waiver and release agreement in a form agreeable to the
Company that becomes effective and irrevocable no later than the earlier of
(x) eight weeks following the Grantee’s termination of employment and
(y) February 15 of the year following the year in which the Grantee’s
termination of employment occurs. In addition, if the payment of the Restrictive
Covenant Benefit is expected to continue beyond March 15 of the year following
the year in which the Grantee’s termination of employment occurs, the Company
will either pay such amounts to the Grantee prior to such March 15 or place the
portion of the Restrictive Covenant Benefit that would be paid after March 15
into an escrow account meeting such terms and conditions as are determined by
the Company prior to such March 15 and such amounts will be distributed from
that escrow account during the remainder of the Protected Period.

 

For the avoidance of doubt, the Grantee has no legally binding right to the
Restrictive Covenant Benefit unless and until the Company elects, in its sole
and absolute discretion, to require that Grantee be bound by the Noncompete
Obligation.

 

(c) In the event that Grantee voluntarily terminates employment with the Company
or the Company terminates Grantee’s employment without Cause, and the Company
does not elect to provide the Restrictive Covenant Benefit to Grantee under
Paragraph (b) above, Grantee shall not be bound by the Noncompete Obligation. If
Grantee voluntarily terminates employment with the Company or the Company
terminates Grantee’s employment without Cause and the Company elects to provide
the Restrictive Covenant Benefit for a period of less than the Protected Period,
Grantee shall be bound by the Noncompete Obligation only for the period that the
Company is paying, or that the Grantee is receiving, the Restrictive Covenant
Benefit.

 

(d) The Company may elect, in its sole and absolute discretion, to provide
notice to Grantee prior to a termination without Cause (instead of offering the
Restrictive Covenant Benefit under Paragraph (b) above), the amount of said
notice to be equal to the otherwise applicable Protected Period. During this
notice period, Grantee will remain an employee of the Company and will assist in
transitioning the business relationships with customers and other business
contacts with which Grantee has had

 

5



--------------------------------------------------------------------------------

material involvement as requested by the Company and as needed to help the
Company retain such business relationships. However, Grantee acknowledges and
agrees that the Company can remove Grantee from active service during this
notice period at its discretion but that doing so will not eliminate Grantee’s
duty to remain loyal to the Company while on the Company’s payroll and to
otherwise comply with the restrictions in this Agreement. The Company reserves
the right at its sole and absolute discretion to require Grantee not to carry
out Grantee’s duties or to carry out limited duties for the Company prior to the
termination date. During the notice period, the Company shall be under no
obligation to provide any work to, or vest any powers in, Grantee and Grantee
shall have no right to perform any services for the Company. During the notice
period, the Company shall be entitled at its sole and absolute discretion:
(i) to require Grantee not to attend Grantee’s place of work or any other
premises of the Company; and (ii) to require Grantee to work from Grantee’s
home. During the notice period, Grantee shall continue to receive Grantee’s
salary and all contractual benefits in the usual way and shall remain an
employee of the Company with all associated duties under the common law;
provided, however, that if the notice period is expected to continue beyond
March 15 of the year following the year in which the Company placed the Grantee
on notice, the Company will either pay such amounts to the Grantee prior to such
March 15 or place any salary that would be paid to the Grantee during the
remainder of the notice period into an escrow account meeting such terms and
conditions as are determined by the Company prior to such March 15 and such
amounts will be distributed from that escrow account during the remainder of the
notice period.

 

(e) Grantee further agrees that for one (1) year following the termination of
Grantee’s employment by either Grantee or the Company for any reason or no
reason, Grantee will not, without the prior written consent of the Company,
directly or indirectly (i) solicit, encourage, or induce any employee of the
Company to terminate his or her employment with the Company; or (ii) hire or
employ any person who is or was an employee or consultant of the Company.

 

(f) Grantee further agrees that for the Protected Period and thirty (30) days
thereafter, upon the termination of Grantee’s employment by either Grantee or
the Company for any reason or no reason, Grantee will not, without the prior
written consent of the Company, directly or indirectly: (i) solicit any
customer, supplier or vendor of the Company with which or with whom Grantee was
involved as part of Grantee’s job responsibilities during Grantee’s employment
with the Company (other than any such customer with which or with whom Grantee
conducted business prior to commencement of his/her employment with the Company)
or regarding which or whom Grantee learned Confidential Information during
Grantee’s employment with the Company to obtain a Conflicting Product or Service
from a Competing Business; or (ii) encourage or induce any customer, supplier or
vendor of the Company not to do business with the Company or to reduce the
amount of business it is doing or might do in the future with the Company or its
affiliated entities. If Grantee is a resident of Georgia, for as long as Grantee
is a resident of Georgia the foregoing Paragraph (f) is rewritten as follows:
Grantee agrees that for a period of one (1) year following the termination of
Grantee’s employment by either Grantee or the Company for any reason or no
reason, Grantee will not, in any way, directly or indirectly, solicit, divert,
or take away, or attempt to solicit, divert or take away, customers of the
Company that Grantee served while Grantee was employed with the Company, to sell
to such customer any service or product that the Company provides at the time
Grantee signed this Agreement, unless an authorized Company officer gives
Grantee written permission to do so. Grantee and the Company agree this
restriction is inherently reasonable because it is limited to the places or
locations where the customer is doing business at the time.

 

(g) Grantee further acknowledges and agrees that the protective covenants herein
are material and important terms of this Agreement, and Grantee further agrees
that should all or any part or application of Paragraphs (a), (b), (d), (e) or
(f) of this Exhibit A be held or found invalid or unenforceable for any reason
whatsoever by a court or arbitrator of competent jurisdiction in an action
between Grantee and the Company (despite, and after application of, any
applicable rights to reformation that could add or

 

6



--------------------------------------------------------------------------------

renew enforceability), or if the Grantee breaches the obligations of this
Exhibit A, the Company shall be entitled to receive from Grantee a return of the
Stock Units and Restrictive Covenant Benefit (if applicable) and the Grantee
shall forfeit any remaining portion of the Restrictive Covenant Benefit that has
not been paid or distributed to the Grantee. If Grantee has sold, transferred,
or otherwise disposed of the Stock Units, the Company shall be entitled to
receive from Grantee the profits (if any) derived by Grantee by virtue of such
sale, transfer, or other disposition.

 

(h) Grantee agrees not to engage in any unauthorized use or disclosure of the
Company’s Confidential Information, customer relationships, or specialized
training. Grantee agrees to use the Company’s Confidential Information and other
benefits of Grantee’s employment to further the business interests of the
Company. Grantee agrees to preserve records on current and prospective Company
customers, suppliers, and other business relationships that Grantee develops or
helps to develop, and not use these records in any way, directly or indirectly,
to harm the Company’s business. Grantee agrees not to use the Company’s
Confidential Information or any document or record concerning the business and
affairs of the Company (“Company Record”) for any purpose without the prior
written authorization of an officer of the Company, except that Grantee may use
Confidential Information and Company Records to perform Grantee’s duties. These
restrictions on use or disclosure of Confidential Information will only apply
for three (3) years after the end of Grantee’s employment where information that
does not qualify as a trade secret is concerned; however, the restrictions will
continue apply to trade secret information for as long as the information at
issue remains qualified as a trade secret.

 

(i) As used herein, the following terms shall have the meaning ascribed to them:

 

a. “Protected Period” shall mean:

i. For Executive Vice Presidents and Senior Managing Directors: six (6) months;

ii. For Managing Directors: four (4) months;

iii. For Directors and Vice Presidents: three (3) months; and

iv. Below Vice President: eight (8) weeks.

 

b. “Noncompete Obligation” means that Grantee will not, directly or indirectly,
provide services to a Competing Business that are identical or similar to those
Grantee performed for the Company or which serve the same or similar function or
purpose or which are otherwise likely to result in the disclosure of
Confidential Information.

 

c. “Competing Business” means any person or entity engaged in the business of
providing a Conflicting Product or Service anywhere in the United States, Europe
or Asia. If you are a resident of Georgia, for as long as you are a resident of
Georgia, the foregoing definition of Competing Business is rewritten as follows:
“Competing Business” means any person or entity engaged in the business of
providing a Conflicting Product or Service in a country in which Knight does
business and regarding which you have responsibilities.

 

d. “Conflicting Product or Service” means a product and/or service that is the
same or similar in function or purpose to a Company product and/or service, such
that it would replace or compete with: a product and/or service the Company
provides to its customers; or a product or service that is under development or
planning by the Company but not yet provided to customers and regarding which
Grantee was provided Confidential Information in the course of his/her
employment.

 

e. “Confidential Information” refers to the Company’s trade secrets and any
other legally protectable information that is maintained as confidential by the
Company and that is not authorized for disclosure to the public.

 

7



--------------------------------------------------------------------------------

(j) If a court or arbitrator finds a restriction herein to be unenforceable as
written, such court or arbitrator (for the jurisdiction covered by that court or
the matter before that arbitrator only) will revise the restriction so as to
make it enforceable to protect the Company’s legitimate business interests. If
one or more of the provisions of this Agreement are deemed void by law, then the
remaining provisions will continue in full force and effect.

 

(k) Notwithstanding any provision of the Plan or this Agreement to the contrary,
the validity and construction of the provisions of this Exhibit A will be
governed by the laws of the State of New Jersey, without regard to the conflicts
of law principles thereof. The Grantee expressly agrees that the provisions of
the Plan, including, without limitation, the Choice of Forum and Dispute
Resolution provision therein, apply with full force and effect to this Exhibit
A.

 

(l) If Grantee is already subject to similar restrictive covenants in Grantee’s
employment agreement or offer letter, the restrictive covenants in that
agreement will control and supercede the provisions in this Agreement.

 

8